UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
ANTONIO COLBERT,                                   )
                                                   )
        Plaintiff,                                 )
                                                   )
                v.                                 )                 Civil Action No. 11-1114 (JDB)
                                                   )
HILLARY CLINTON,                                   )
                                                   )
        Defendant.                                 )
                                                   )

                                   MEMORANDUM OPINION

        Plaintiff commenced this case against Secretary of State Hillary Clinton, alleging that her

“office staff and aid[e]s are unwilling . . . to give any attention to [his] civilian rights.” Compl. at

1, ECF No. 4-1. Defendant moved to dismiss this case. See Def.’s Mot. to Dismiss the Compl.,

ECF No. 3. The Court ordered Plaintiff to respond to that motion on or before October 30, 2011

and warned Plaintiff that failure to timely respond could result in the motion being granted as

conceded. Order, ECF No. 5; Minute Order, Oct. 6, 2011. To date, Plaintiff has not filed any

response to that motion. Therefore, in a separate order to issue this date, the Court will grant the

motion to dismiss as conceded.

Date: November 22, 2011                                                 /s/
                                                                        JOHN D. BATES
                                                                        United States District Judge